Citation Nr: 1307243	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-40 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a back injury. 

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral knee disability. 

3.  Entitlement to service connection for a neck disability. 

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a bilateral hip disability. 

6.  Entitlement to service connection for a finger disability. 

7.  Entitlement to service connection for a right foot numbness. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO.  The Veteran also testified before a Decision Review Officer (DRO) at the RO in June 2010.  Transcripts of both hearings are of record. 

The issue of entitlement to a compensable rating for residuals of a back injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

In March 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to service connection for a neck disability, headaches, bilateral hip disability, fingers, right foot numbness, and to reopen service connection for a bilateral knee disability is requested. 


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal to reopen entitlement to service connection for a bilateral knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for a neck disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal for entitlement to service connection for headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the appeal for entitlement to service connection for a bilateral hip disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of the appeal for entitlement to service connection for a finger disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

6.  The criteria for withdrawal of the appeal for entitlement to service connection for right foot numbness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.
REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant withdrew the appeal for entitlement to service connection for a neck disability, headaches, bilateral hip disability, fingers, right foot numbness, and to reopen service connection for a bilateral knee disability at the March 2011 hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these claims and they are dismissed.


ORDER

The appeal to reopen entitlement to service connection for a bilateral knee disability is dismissed. 

The appeal for entitlement to service connection for a neck disability is dismissed. 

The appeal for entitlement to service connection for headaches is dismissed.

The appeal for entitlement to service connection for a bilateral hip disability is dismissed. 

The appeal for entitlement to service connection for a finger disability is dismissed. 

The appeal for entitlement to service connection for a right foot numbness is dismissed. 



REMAND

The Veteran claims that a compensable rating is warranted for the service-connected residuals of a back injury.  In November 1969, during the Veteran's period of active duty service, he incurred a low back injury due to a motor vehicle accident.  This injury formed the basis for the Veteran's award of service connection in a July 1971 rating decision.  The Veteran contends that his service-connected back injury has worsened with age and currently manifests pain, limited motion, and episodes of incapacitation.  

After the Veteran's separation from service, he experienced additional injuries to his back; in December 1996 and November 1997 he strained his lumbosacral spine at work and in November 1998 he incurred a job-related strain to his thoracic spine.  Most recently, in April 2003, the Veteran fell at work and sought physical therapy for cervical and midthoracic pain.  The record contains some evidence indicating that these post-service injuries are the cause of his current back problems.  A November 2010 VA examiner opined that the Veteran's current back condition (identified as degenerative disc disease) is related to post-service activities and age.  The VA examiner noted that the November 1969 in-service motor vehicle accident did not result in any significant injury or residuals.  Similar findings were made by another VA examiner in October 2009; the examiner observed that there was no neurological or disc pathology noted in 1969 and the Veteran incurred several post-service back injuries due to work-related activities.  

Although the October 2009 and November 2010 VA examiners indicated that the Veteran's current back condition is a result of nonservice-connected injuries, VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, the record does not contain medical evidence that differentiates the symptoms and manifestations of the Veteran's service-connected and nonservice-connected back injuries.  In addition, the Veteran testified in March 2011 that the November 2010 VA examination was not truly representative of his back condition.  The Board therefore finds that the Veteran should be provided another VA examination to determine the severity of his back disability, to include separating any symptoms attributable to the nonservice-connected post-service back injuries.  

The Board also notes that the Veteran has not been provided notice that complies with The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  Upon remand, the Veteran must be provided proper notice regarding his claim for an increased rating.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with respect to the claim for entitlement to a compensable rating for residuals of a back injury.  

2.  Obtain copies of treatment from the Reno VA Medical Center (VAMC) for the period beginning February 2012.  The records should be associated with the Veteran's paper or virtual claims file.  

3.  Schedule the Veteran for a VA spine examination to determine the current severity of all manifestations of his service-connected residuals of a back injury.  The claims file must be provided to the examiner and reviewed in conjunction with the examination.  

The examination must include range of motion studies of the thoracolumbar spine conducted with  a goniometer.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should also discuss whether the Veteran's disability has resulted in doctor-prescribed bedrest; if so, the examiner should address the frequency and duration of such bedrest in the past 12 months.

The examiner should identify any evidence of neurological disorders, including neuropathy in both lower extremities due to the service-connected back disability.  Any sensory or motor impairment in the lower extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

The examiner should, if possible, distinguish between symptoms attributable to the service-connected back injury and those related to the nonservice-connected injuries incurred due to work.  The examiner should expressly indicate if it is not possible to make this differentiation and provide an explanation as to why it is not possible.

The rationale for all opinions expressed should be provided.

4.  Readjudicate the claim on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


